954 So.2d 92 (2007)
Tammy L. COURSON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Homes of Merit, Inc., Appellees.
No. 1D07-0952.
District Court of Appeal of Florida, First District.
April 19, 2007.
Tammy L. Courson, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of March 1, 2007, the Court has determined that the notice of appeal failed to timely invoke the Court's appellate jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed as untimely.
DAVIS, PADOVANO, and HAWKES, JJ., concur.